44 So.3d 644 (2010)
Patrick G. LOVE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-4537.
District Court of Appeal of Florida, Second District.
September 10, 2010.
Rehearing denied: October 8, 2010.
James Marion Moorman, Public Defender, and Deana K. Marshall, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Elba C. Martin-Schomaker, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Patrick G. Love appeals his judgments and sentences. He maintains that the trial court erred when it permitted the State to exercise a peremptory challenge in a racially discriminatory manner. We first note that the issue has not been properly preserved because, although Mr. Love objected to the use of the peremptory challenge at the time it was made, he accepted the jury without objection at the time the jury was sworn. See Joiner v. State, 618 So.2d 174, 176 (Fla.1993). We have, nevertheless, examined the alleged error and conclude that the trial court conducted a proper Melbourne hearing and that this court would have no basis to reverse the judgments and sentences on this ground even if the error had been properly preserved. *645 See Melbourne v. State, 679 So.2d 759 (Fla.1996).
Affirmed.
ALTENBERND, KHOUZAM, and CRENSHAW, JJ., Concur.